[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 388 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 389 
HAIGHT, J., reads for affirmance.
All concur, except BARTLETT, J., who dissents on the ground that Pethcal, the foreman, represented the defendant, the master, in such duties as the latter owed deceased for his safety and protection; that there was a conflict of evidence as to whether the master discharged those duties and the plaintiff was entitled to go to the jury.
Judgment affirmed.